,s 44   (Rev. 10/20)                 Case 4:21-cv-00017CIVIL
                                                         Document
                                                             COVER1-10 SHEET
                                                                        Filed 03/10/21 Page 1 of 2
The JS 44 civil co•.er sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet.     (SEE INSTRUCT/ONSON NEXT PAGF_ OF TH/S FORM.)
                                                                                                           DEFENDANTS
                                                                                                           Acadia Insurance Company, Union Standard Insurance
          Hotel Saint George
                                                                                                           Group, Jim Amato
    (b) County of Residence of First Lis[ed Plaintiff          PfeSldlO                                    County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S PLAINTIFF CASESJ                                                                 (/N U.S. PLA/NTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    ~C~ Attorneys (Frrm Name. Address. and Telephone Number)                                                Attorneys (/fKnown)
     Leslie C. Thorne and Michael J. Scanlon                        J. Price Collins, Lisa M. Wilson, and Timothy P. Delabar
     Haynes and Boone, LLP, 600 Congress Avenue, Suite 1300          Wilson Elser Moskowitz Edelman &Dicker, LLP, 901 Main Street
     (512) 867-8400, Austin, TX 78701                          D    Suite 4800 214) 698-8000, Dallas, TX 75202-3758                J
~I. BASIS OF JURISDICTION (Place ar "X" in one sox Only)    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x'• in One Box,rorPJaint~
                                                                                                        (For Diversity Cases Only)                                   acid One Boxfor Defendant)
    1   U.S. Government              ~3 Federal Question                                                                         PTF      DEF                                          PTF      DEF
           Plaintiff                      (U.S. Government Not a Party)                           Citizen of This State         Q1        ~ 1       Incorporated or Principal Place     ~ 4 ~4
                                                                                                                                                      of Business In This State

    2   U.S. Government              Q4     Diversity                                             Citizen of Another State        ~2      Q%    2   Incorporated and Principal Place   ~ 5      ~5
          Defendant                           (/ndicate Citizenship ojParlies rn Item 1//)                                                            of Business In Another State

                                                                                                  Citizen or Subject of a         ~3      ~ 3       Foreign Nation                     ❑ 6      ~6
                                                                                                    Foreign Country
iV_ NATITRF, nF SiTiT ~w,,,.o „~ ~~r^ ;~ n.,o rr~r n.,i„~                                                                             Click here for' Nature of Suit Code Descriptions.
           CONTRACT                                           TORTS                                 FORFEITURE/PE\:1L'f1'                      BANKRUPTCY                    OTHER STATUTES
z 110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY               625 Drug Related Seizure             422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                           310 Airplane                 ❑ 365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                       315 Airplane Product                Product Liability         690 Other                                28 USC 157                       3729(a))
  140 Negotiable instrument                 Liability               ❑ 367 Health Caze/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment          320 Assault, Libel &               Phazmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                       Personal Injury                                                 820 Copyrights                   430 Banks and Banking
                                                                                                                                          830 Patent                       450 Commerce
8 151 Medicaze Act
  152 Recovery of Defaulted
       Student Loans
                                       330 Federal Employers'
                                            Liability
                                       340 Marine
                                                                          Product Liability
                                                                    ~ 368 Asbestos Personal
                                                                           Injury Product
                                                                                                                                          835 Patent -Abbreviated
                                                                                                                                              New Drug Application
                                                                                                                                                                           460 Deportation
                                                                                                                                                                           470 Racketeer Influenced and
                                                                                                                                                                               Corrupt Organizations
      (Excludes Veterans)              345 Marine Product                  Liability                                                      840 Trademazk
  153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                        LABOR                       880 Defend Trade Secrets         480 Consumer Credit
      of Veteran's Benefits            350 Motor Vehicle              370 Other Fraud                710 Fair Labor Standazds                 Act of 2016                      (I S USC 1681 or 1692)
  160 Stockholders' Suits              355 Motor Vehicle            e 371 Truth in Lending               Act                                                               485 Telephone Consumer
  190 Other Contract                       Product Liability        ~ 380 Other Personal             720 Labor/Management                 SOCIAL SECURITY                      Protection Act
                                                                                                         Relations                        861 HIA (1395f~                  490 Cable/Sat TV
e 195 Contract Product Liability
  196 Franchise
                                       360 Other Personal
                                           Injury
                                       362 Personal Injury -
                                                                          Property Damage
                                                                    ~ 385 Property Damage
                                                                          Product Liability
                                                                                                     740 Railway Labor Act
                                                                                                     751 Family and Medical
                                                                                                                                          862 Black Lung (923)
                                                                                                                                          863 DIWC/DIWW (405(g))
                                                                                                                                                                           850 Securities/Commodities/
                                                                                                                                                                               Exchange
                  ~,                       Medical Malpractice                                           Leave Act                        864 SSID Title XVI               890 Other Statutory Actions
        REAL P OPERTY                     IVIL RI HT                  PRIS 1\ER PETITION             790 Other Labor Litigation           865 RSI (405(8))                 891 Agricultural Acts
    210 Land ndemnation                440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                               893 Environmental Matters
    220 Foreclosure                    44l Voting                      463 Alien Detainee                Income Security Act             FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease &Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                  443 Housing/                        Sentence                                                          or Defendant)                 896 Arbitration
    245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Adminishative Procedure
    290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 Ibt~fIGRATI N                        26 USC 7609                      AcUReview or Appeal of
                                           Employment                  Other:                        462 Naturalization Application                                            Agency Decision
                                       446 Amer. w/Disabilities -      540 Mandamus &Other           465 Other Immigration                                                 950 Constitutionality of
                                           Other                       550 Civil Rights                  Actions                                                               State Statutes
                                       448 Education                   555 Prison Condition
                                                                       560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement
V. ORIGIN (Place an "X" in One Box Onfy)
    1 Original            ~ 2 Removed from             ~ 3          Remanded from            ~ 4 Reinstated or      ~ 5 Transferred from            ~ 6 Multidistrict           ~ 8 Multidistrict
      Proceeding              State Court                           Appellate Court              Reopened               Another District                Litigation -                Litigation -
                                                                                                                        (spec~)                         Transfer                    Direct File
                                           e the U.S. Civil Statute under which you aze filing (Do not cite jrrrisdictional statutes unless diversity):
                                           U.S.C. 1332
VI. CAUSE OF ACTION                           description of cause:
                                              h of contract and insurance bad faith

VII. REQUESTED IN   ❑ CHECK IF THIS IS A CLASS ACTION                                                DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:        UNDER RULE 23, F.R.Cv.P.                                                      >$1,000,000                                JURY DEMAND:         Q Yes ❑ No

VIII. RELATED CASES)
                     (See ins~rucrions):
      IF ANY                             JUDGE                                                                                            DOCKET NUMBER
DATE                                                                   SI~uAT1 TRT' nT' ATTnRNI'Y nF RECORD
March 10, 2oz~                                                            /s/J. Price Collins
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                     Fi7eT=1
                                                                                                                            11                              MAG. NDGE
JS 44 Reverse (Rev. l0/20)   Case 4:21-cv-00017 Document 1-10 Filed 03/10/21 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
      only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
      the official, giving both name and title.
  (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
      time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
      condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c) Attorneys. Enter the firm name, address, telephone number, and attorney of rccord. If there are several attorneys, list them on an attachment, noting
      in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation —Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation —Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury vemand. Check the apprupriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related peiiJing cases, if Any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
